DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 and April 28, 2021 has been entered.
Response to Amendment

Responsive to communications filed on April 28, 2021, amendments to the claims have been acknowledged. Claim 9 is canceled by applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., (US 10,290,861) in view of Niina et al., (US 2014/0329146). 
Regarding claims 1 and 7 Choi discloses a composite positive active material for a lithium battery includes a first metal oxide having a layered structure (col.4/ L45-47).  The first metal oxide may be represented by formula 2, LiNxCoyMnzM3c O2-e M2e , 0.7                        
                            ≤
                            x
                            ≤
                            0.99
                            ;
                            0
                            ≤
                            y
                            <
                            1
                            ;
                            0
                            <
                            z
                            <
                            1
                            ;
                            0
                            ≤
                            c
                            <
                            1
                            ;
                            0
                            <
                            x
                            +
                            y
                            +
                            z
                            +
                            c
                            ≤
                            1
                            ;
                            0
                            ≤
                            e
                            <
                            1
                            ;
                        
                     M3 may be at least one selected from group 4 to group 14 elements of the periodic table of the elements; and Mα may be anionic element selected from F, S, Cl, and Br (col.5/L55-63), the negative active material may be a carbonaceous material (col.13/L56). Examiner notes a specific example would be 0.8Co0.05Mn0.05F0.1O2  where x+y+z+c=1.00, which reads on the claimed “Li1+α Nix Coy Mnz MIt O2 and having a layered rock salt type crystal structure, wherein α, x, y, z and t satisfy -0.1 ≤ α ≤ 0.5, x + y + z + t = 1.00, 0.3 ≤ x ≤ 0.9, 0 ≤ y ≤0.55, 0 ≤ z ≤ 0.55, and 0 ≤ t ≤ 0.1 and, in a case of 0 < t , MI is at least one element selected from Mg, Ca, Al, Ti, V, Cr, Si, Y, Zr, Nb, Mo, Hf, Ta and W. 
Choi further discloses a second metal oxide having a perovskite structure, represented by formula 5, AM2O3 (col.6/L9-17). The compound represented by formula 5 may be a compound having a perovskite crystalline structure, for example a compound represented by Formula 8, (A11-a A2a)M1O. In formula 8, A1 may be at least one metal selected from La, Sr, Ba, Ce, Y and Sc; A2 may be at least one selected from Li, Na, Ca, Ag, K, Mg, and Cu; M1 may be at least one selected from Mn, V, Cr, Fe, Co, Ni, Zr, Ti, Mg, Cu, Nb, Ta, Ru, W, and Sn; and 0<a≤0.3 (col.6/ L37-46).  Examiner notes that the perovskite structure of formula 8 reads on the claimed electron conducting oxide represented by LapAe1-pCoqMII1-qO3-δ wherein p and q satisfy 0<p≤1 and 0<q < 1 and, in a case of p <1, Ae is at least one element selected from alkaline earth metal elements, MII is at least one element selected from Mn and Ni, and δ is an oxygen deficiency level for achieving electrical neutrality.  Examiner notes that M1 may be at least one selected from Mn, V, Cr, Fe, Co, Ni, Zr, Ti, Mg, Cu, Nb, Ta, Ru, W, and Sn and one or more elements may be selected. 
Modified Choi does not disclose the an amount of the electron conducting oxide is within a range of 0.05 parts by mass to 6 parts by mass per 100 parts by mass of the positive electrode active material. Examiner notes the electron conducting oxide job is to move the electrons across the negative and positive electrodes. In an effort to optimize the role of electron conducting oxide, it would have been obvious to one having ordinary skill in the art to arrive at the claimed 
Modified Choi does not disclose a Li conducting oxide including Li element, O element, and at least one element selected from W, P, Nb and Si. Niina discloses a positive electrode material for a secondary battery wherein the positive electrode active material contains a lithium transition metal oxide, Li1.07Ni0.46Co0.19Mn0.28O2 ([0043] and [0044] and [0051]).  Niina further discloses a tungsten containing oxide can prevent inclusion of impurities in the positive electrode active material, examples of tungsten containing oxide includes tungsten oxide or lithium  tungstate, Li2WO4 are more preferred [0026]. Niina further discloses a Li2WO4 attached to part of the surface of the lithium transition metal oxide ([0051)].(Claim 7)
It would have been obvious to one having ordinary skill in the art to add the tungsten containing oxide, specifically Li2WO4, to the positive electrode active material of Choi in an effort to have a uniformed and desirable positive electrode material. 
Modified Choi further discloses the Li2WO4 content of the positive electrode active material thus produced was 1.0 mol% (Niina:[0051]) which calculates to 2.84 mass % which is within the claimed ranges of 0.05 parts by mass to 5 parts by mass per 100 parts by mass of the positive electrode active material. (Claims 1 and 7)
Regarding claims 2 and 3, modified Choi discloses all of the limitations as set forth above in claim 1. Modified Choi does not disclose the an amount of the electron conducting oxide is within a range of 0.05 parts by mass to 5 parts by mass per 100 parts by mass of the positive electrode active material and an amount of electron conducting oxide is within a range of 0.2 parts by mass to 3 parts by mass per 100 parts by mass of the positive electrode active material. 
In an effort to optimize the role of electron conducting oxide it would have been obvious to one having ordinary skill in the art to arrive at the claimed ranges of in an amount of 0.05 parts by mass to 5 parts by mass per 100 parts by mass of the positive electrode active material and 0.2 parts by mass to 3 parts by mass per 100 parts by mass of the positive electrode active material. (Claims 2 and 3)
Regarding claims 4 and 5, modified Choi discloses all of the limitations as set forth above in claim 1. Modified Choi further discloses the Li2WO4 content of the positive electrode active material thus produced was 1.0 mol% (Niina:[0051]) which calculates to 2.84 mass % which is within the claimed ranges of 0.05 parts by mass to 5 parts by mass per 100 parts by mass of the positive electrode active material or 0.2 parts by mass to 3 parts by mass per 100 parts by mass of the positive electrode active material. (Claims 4 and 5)
Regarding claim 6, modified Choi discloses all of the limitations as set forth above in claim 1. Modified Choi discloses the positive electrode material wherein the positive electrode active material is in a form of particles (Choi: the composite positive active material has an average particle diameter of primary particles (col.8/ L44)), the Li ion-conducting oxide is in a form of a film disposed on a surface of each of the particles (Niina:the positive electrode active material contained Li2WO4 attached to the part of the surface of the lithium transition metal oxide particles ([0051]), and the electron-conducting oxide is in a form of particles ( Choi: the second  metal oxide of the composite active material may be disposed on the surface of the composite positive active material, the first metal oxide is treated with the second metal oxide (coll.8/ L 8-25), and therefore  is a perovskite structure  particle). (Claim 6)
Regarding claim 8, modified Choi discloses all of the limitations as set forth above in claim 1. Modified Choi further discloses lithium battery including a positive electrode, a negative electrode. The lithium battery may be a lithium ion battery (Choi: col.15/L 50-62). Examiner notes that a lithium ion battery is a secondary battery.  The battery includes a nonaqeuous electrolyte, the electrolyte may be a nonaqeuous liquid electrolyte (Choi: col.15/L5-7).  (Claim 8) 
Response to Arguments
Applicant’s arguments filed on March 2, 2021, have been considered but are moot due to the amendments to the claims. Therefore, the rejections have been withdrawn. A new grounds of rejection is included herein. Im in no longer being relied upon.   Choi and Niina are still being relied upon. 
Applicant further that the superior synergistic effects would have not been predicted nor expected based on the cited art. 
Applicant’s assertion is not persuasive.  The rejection herein contains all three components (Choi-positive electrode, electron- conducting oxide, Niina- Li- ion conducting oxide).   The examples provided in table 1 do not show a good comparison to the rejection because the combination of references in the rejection contains all three components.  The examples in the table show 1 and 2 of the components with a third component missing.  Example  9  is not a good showing to overcome the rejection  because the battery resistance and cycle capacity are similar to the examples with smaller amounts as in example 1 which is outside of the claimed range.   The other examples read on the same components that Choi in view of Niina show. The table and its results are not persuasive.
Applicant further asserts the claimed lithium secondary battery of claim 8 is not obvious in view of the cited art.
Applicant’s assertion is not persuasive. Choi certainly discloses a lithium battery including a positive electrode, a negative electrode. The lithium battery may be a lithium ion battery (col.15/L 50-62). Examiner notes that a lithium ion battery is a secondary battery.  The battery includes a nonaqeuous electrolyte, the electrolyte may be a nonaqeuous liquid electrolyte (col.15/L5-7).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/NIARA TRANT/
Examiner, Art Unit 1722           

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722